Citation Nr: 1619605	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  13-02 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for anxiety and depressive disorder not otherwise specified, evaluated as 50 percent disabling prior to February 25, 2011; 70 percent from February 25, 2011, to May 22, 2011; 100 percent from May 23, 2011, to June 30, 2011; and 70 percent beginning July 1, 2011. 
 
2.  Entitlement to an evaluation in excess of 30 percent for carpal tunnel syndrome status post transverse carpal ligament release with trigger fingers of the right hand. 
 
3.  Entitlement to an evaluation in excess of 20 percent for carpal tunnel syndrome with trigger fingers of the left hand. 
 
4.  Entitlement to an increased evaluation for hiatal hernia with esophageal reflux and removal of the gallbladder with ventral hernia repair, evaluated as 10 percent disabling prior to July 23, 2012, and 30 percent thereafter. 




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

E.I. Velez, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 1983 to October 1997. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which, in part, continued the 50 percent disability evaluation for anxiety and depressive disorder not otherwise specified, the 30 percent disability evaluation for carpal tunnel syndrome status post transverse carpal ligament release with trigger fingers of the right hand, the 20 percent disability evaluation for carpal tunnel syndrome with trigger fingers of the left hand, and the 10 percent disability evaluation for hiatal hernia with esophageal reflux. 

During the pendency of the appeal, in an April 2012 rating decision, the RO assigned a temporary 100 percent disability evaluation effective May 23, 2011, for anxiety and depressive disorder not otherwise due to hospitalization; and a 50 percent evaluation from July 1, 2011.  Then in a November 2012 rating decision, the RO increased the disability evaluation for anxiety and depressive disorder not otherwise specified from 50 percent to 70 percent disabling effective February 25, 2011.  Additionally, the RO combined the disabilities of hiatal hernia with esophageal reflux and removal of the gallbladder with ventral hernia repair and assigned a 30 percent evaluation effective July 23, 2012.  Since the RO did not assign the maximum disability ratings possible (outside of the temporary 100 percent evaluation for anxiety and depressive disorder not otherwise), the appeals for higher disability evaluations remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit does not abrogate the pending appeal).

In July 2013, the Veteran presented testimony in a videoconference hearing before the undersigned.  A copy of the transcript has been associated with the claim folder.

In December 2013, the Board remanded the claim for further development.  

In a June 2015 rating decision entitlement to a total disability rating for individual unemployability as due to service connected disabilities was granted effective June 21, 2009, the date of the claim for increased disability ratings.  This constitutes a full grant as to this issue and therefore, the issue is no longer before the Board.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

Following review of the record, the issues of the disability ratings for bilateral carpal tunnel syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Prior to February 25, 2011, anxiety and depressive disorder most closely approximates occupational and social impairment with reduced reliability and productivity due to such symptoms as impaired memory, anxiety, depression, intrusive thoughts, sleep impairment, and difficulty in establishing and maintaining effective social relationships.

2.  Since February 25, 2011, the disability picture related to service-connected anxiety and depressive disorder does not more nearly approximate total social and occupational impairment.

3.  During the entire appeal period, the Veteran was not hospitalized in excess of 21 days for treatment or observation of the service-connected anxiety and depressive disorder.

4.  Prior to July 23, 2012, the Veteran's hiatal hernia with esophageal reflux has been manifested by mild to moderate reflux with nausea, vomiting, diarrhea and constipation, but without dysphagia or pyrosis.

5.  Since July 23, 2012, the Veteran's hiatal hernia with esophageal reflux has been manifested by nausea, vomiting, severe reflux, heartburn and sleep disturbances, but without melena or hematemesis, weight loss or anemia.  


CONCLUSIONS OF LAW

1.  Prior to February 25, 2011, the criteria for a disability rating in excess of 50 percent for depressive and anxiety disorder are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.126, 4.130, Diagnostic Code 9413-9434 (2015).

2.  Since to February 25, 2011, the criteria for a disability rating in excess of 70 percent for depressive and anxiety disorder are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.126, 4.130, Diagnostic Code 9413-9434 (2015).

3.  Prior to July 23, 2012, the criteria for a rating in excess of 10 percent for hiatal hernia with esophageal reflux were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.114, Diagnostic Code 7399-7346 (2015).

4.  Since July 23, 2012, the criteria for disability rating in excess of 30 percent for hiatal hernia with esophageal reflux are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.114, Diagnostic Code 7399-7346 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  By correspondence dated in July 2012, VA notified the Veteran of the information and evidence necessary to substantiate a claim for increase, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The letter also provided information as to how VA assigns disability ratings and effective dates.  The Veteran was advised of applicable rating criteria throughout the appeal period.  The claims were most recently readjudicated in the June 2015 Supplemental Statement of the Case. 

VA has also satisfied its duty to assist.  The claims folder contains VA medical records, private medical records and Social Security Administration records.  In connection with the current appeal, the Veteran was provided VA examinations in January 2010, July 2011, August 2012, October 2012, and December 2014. 

The VLJ's actions at the hearing supplement the VCAA and comply with any hearing-related duties.  In this regard, the Veteran was advised of evidence necessary to support her claim and offered an opportunity to submit additional relevant evidence.  38 C.F.R. § 3.103.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Legal Criteria and Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged. Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In addressing the merits of this appeal, the Board notes that the Veteran is competent to report her symptoms and describe her level of disability.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (holding that the Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to her through her senses). 

"Competency" differs from "credibility" as well as the weight given to different evidence. Significantly, "competency" is a legal concept determining whether testimony (i.e., the Veteran's lay statements) may be heard and considered, while "credibility" is a factual determination going to the probative value of the evidence after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (citing Layno v. Brown, 6 Vet. App. 465, 469 (1994)).

When there is an approximate balance of positive and negative evidence on the merits, the benefit of the doubt is resolved in favor of the claimant.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).

A. Anxiety disorder with depressive disorder

The Veteran's anxiety disorder and depressive disorder is evaluated as 50 percent prior to February 25, 2011, and as 70 percent disabling since.  The Veteran is in receipt of a temporary 100 percent disability rating form May 22, 2011 to July 1, 2011 under 38 C.F.R. § 4.130, Diagnostic Code 9414-9434. 

Under Diagnostic Code 9434, a 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

For the next higher 70 percent evaluation to be warranted, there must be occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to symptoms such as: suicidal ideation; obsessive rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.130.

When determining the appropriate disability evaluation under the general rating formula, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating under the general rating formula by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 117-18.

The GAF is a scale reflecting the "'psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.'"  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM-IV)).  See also 38 C.F.R. § 4.130.  A score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed person avoid friends, neglects family, and is unable to work).  A score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51-60 is appropriate where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).

A total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established that a service-connected disability has required hospital treatment in a VA or an approved hospital for a period in excess of 21 days or hospital observation at VA expense for a service-connected disability for a period in excess of 21 days.  38 C.F.R. § 4.29 (2015).  Subject to the provisions of paragraphs (d), (e), and (f) of § 4.29, this increased rating will be effective the first day of continuous hospitalization and will be terminated effective the last day of the month of hospital discharge (regular discharge or release to non-bed care) or effective the last day of the month of termination of treatment or observation for the service-connected disability.  38 C.F.R. § 4.29(a).

If a hospital admission was for disability not connected with service, and during such hospitalization, hospital treatment for a service-connected disability is instituted and continued for a period in excess of 21 days, the increase to a total rating will be granted from the first day of such treatment.  If service connection for the disability under treatment is granted after hospital admission, the rating will be from the first day of hospitalization if otherwise in order.  See 38 C.F.R. § 4.29(b).

The assignment of a total disability rating on the basis of hospital treatment or observation will not preclude the assignment of a total disability rating otherwise in order under other provisions of the rating schedule, and consideration will be given to the propriety of such a rating in all instances and to the propriety of its continuance after discharge.  Particular attention, with a view to proper rating under the rating schedule, is to be given to the claims of veterans discharged from hospital, regardless of length of hospitalization, with indications on the final summary of expected confinement to bed or house, or to inability to work with requirement of frequent care of physician or nurse at home.  See 38 C.F.R. § 4.29(c).

VA outpatient treatment records of August 2008 note the Veteran reported no change in her depression.  She had good eye contact and calm behavior.  She denied any suicidal or homicidal ideations, as well as delusions, hallucinations and paranoia.

The Veteran was afforded a VA examination in December 2008.  At the time, the Veteran reported that she sees a psychotherapist approximately twice a month.  She endorsed symptoms of depressed mood most days, anger and irritability most days, hopelessness most days, some anhedonia, crying episodes frequently, insomnia, suicidal thinking "every couple months or so" with no intent or gestures.  She denied any current suicidal or homicidal ideation.  She denied any psychotic symptoms or mania.  She was neatly groomed and appropriately dressed.  Psychomotor activity was fatigued.  Speech was spontaneous, clear and coherent.  She was cooperative, friendly and relaxed.  Mood and affect were depressed.  Attention was intact.  She was oriented times three and, thought process and content were unremarkable.  She denied any delusions or hallucinations.  She endorsed sleep problems in having trouble falling asleep and waking up throughout the night.  She denied any ritualistic or obsessive behavior and panic attacks.  She was noted to be able to maintain hygiene.  Immediate memory was mildly impaired.  She was assigned a GAF score of 50.  

In August 2009, the Veteran reported she was doing alright.  She was depressed and had decreased energy and appetite.  Her sleep fluctuates and she has occasional crying spells.  She denied any suicidal or homicidal ideations, delusions or hallucinations.  She reported decrease concentration, trouble with memory and fair attention.  Speech was normal; she was oriented and alert; affect was appropriate; and, she had coherent thoughts.  She was diagnosed with major depressive disorder and was assigned a GAF score of 50.  

VA outpatient treatment records of January 2010 noted the Veteran reported problems sleeping and difficulty focusing.  She endorsed irritability and crying spells.  She had OK energy but only slight interest in things.  She was alert and oriented.  She was in a stressed mood but had normal speech and coherent thought process.  She denied any suicidal or homicidal ideations.  Memory was grossly intact but judgment and insight were fair.  She was diagnosed with major depressive disorder and assigned a GAF score of 45.  

The Veteran was afforded a VA examination in January 2010.  At the time, the Veteran reported increased anxiety in the past year despite the use of medication.  She endorsed irregular sleep patterns which result in tiredness, and irritability during the day leading to isolation.  She reported her concentration was poor on a daily basis and she is prone to crying spells.  Physical examination showed she was clean, neatly groomed and appropriately dressed.  Psychomotor activity, speech, and, thought process and contents were unremarkable.  She was cooperative and attentive, but her affect was constricted.  Attention and orientation were intact.  She denied any delusions or hallucinations.  It was noted she understood the outcome of her behavior.  There were no panic attacks, inappropriate behavior, obsessive or ritualistic behavior, or, homicidal or suicidal thoughts.  Immediate memory was mildly impaired.  She was diagnosed with anxiety and depressive disorder, and was assigned a GAF score of 50.  The examiner reported the Veteran had reduced reliability and productivity due to her mental illness but no total occupational and social impairment.  

VA outpatient treatment records of November 2010 note that the Veteran continued to have problems with depression but was not as severe as previously noted.  She reported she did not sleep well and had problems with short term memory.  She is prone to occasional anger and fluctuations in energy levels.  She has limited interest in things.  She denied any suicidal or homicidal ideations.  She was oriented and alert, had appropriate affect, speech was normal, and thoughts were goal oriented.  However, judgement was fair, and, depression and insight, while intact, were limited.  She was diagnosed with major depressive disorder and adjustment disorder and was assigned a GAF score of 45.  

VA outpatient treatment records of February 2011 note the Veteran reported increased symptoms of sadness and anxiety in the recent days.  She denied any suicidal ideations but stated she sometimes wishes she were not here.  Concentration, decision making, memory, judgment and insight were limited.  Speech was clear and readily intelligible.  It was noted she became tearful at times.  Thought process was linear and goal oriented.  She denied any hallucinations, delusions or impaired reality.  She was diagnosed with moderate major depressive disorder and was assigned a GAF score of 42.

Records show that the Veteran was hospitalized on February 26, 2011 through March 5, 2011 for treatment of suicidal ideations.  On discharge she was assigned a GAF score of 35 and was diagnosed with anxiety disorder with components of posttraumatic stress disorder, major depressive disorder with psychotic features, and mood disorder.  

At a July 2011 VA examination the Veteran was noted to be clean and appropriately dressed.  Psychomotor activity was restless and fatigued.  Speech was unremarkable, affect was normal and she was cooperative.  Mood was anxious and depressed.  It was noted she was easily distracted.  She was oriented times three, and thought process and content were unremarkable.  She endorsed sleep problems, but denied any delusions, hallucinations, obsessive/ritualistic behavior, and homicidal thoughts.  She endorsed suicidal thoughts in that it crosses her mind, but she would never do it.  She endorsed panic attacks but has good impulse control and no episodes of violence.  She has difficulty maintaining basic hygiene and reported not showering for four days.  She was diagnosed with major depressive disorder and was assigned a GAF score of 45.  The examiner stated there was total occupational and social impairment due to her mental disorder.  

A Social Security mental status examination of August 2011 noted the Veteran reported variable sleep.  Her speech was normal and goal oriented.  She was cooperative and presentable, but had blunt affect, dysphoric mood, tearfulness and sadness.  She reported a decreased interest in things.  She rated her anxiety at a 7 out of 10.  She endorsed symptoms of exaggerated startle response, hypervigilance, and avoidance tendencies.  Thought process was intact, logical and coherent.  She was oriented times three, but reported memory problems.  She had adequate concentration.  

Social Security records of September 2011 note the Veteran endorsed depression and anxiety.  She had good appearance and was oriented times three.  Mood and affect were normal, as was her long and short term memory.  She showed no clinical signs of depression.  

In August 2011 she was noted to be alert, oriented and cooperative.  Speech rate was of low tone.  She had flat affect but had no abnormal movement.  She reported waves of depression and was tearful at times.  Hygiene was decreased but thought process was coherent.  She denied any suicidal or homicidal ideations, delusions and hallucinations.  Attention, insight, concentration and judgement were all within normal limits; but, she reported problems sleeping.  

At an August 2012 VA examination, the Veteran endorsed symptoms of depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep problems, disturbances of motivation or mood, and difficulty in establishing and maintaining effective work and social relationships.  The examiner noted that she has a full range of depressive symptoms and is quite isolated.  Depressive symptoms are associated with major functional impairment in several areas including social relationships, work, mood, and thinking.  The examiner further noted that it appears that symptoms have worsened since the last exam.. 

At the July 20123 hearing, the Veteran testified that when she was hospitalized in February 2011, she would have committed suicide had she not been in the hospital.  She testified she now continues to feel suicidal often.  She has sleep disturbances in that she will go days without sleeping or sleep for days.  She is embarrassed about her hygiene as she can go days without showering.  She testified she does not do much but watch television and go to the casino.  She further testified she has memory problems but no hallucinations.  

VA outpatient treatment records of August 2013 note that the Veteran reported bouts of depression and decreased energy.  It was noted that she was lacking hygiene and sometimes she did not take her medications.  She reported she had gone to the Emergency Room due to depression but was released.  Sometimes she sees glimpses of shadows; however, she denied any delusion, hallucinations, and suicidal or homicidal thoughts or ideations.  She was diagnosed with recurrent moderate major depressive disorder and was assigned a GAF score of 50.  
Prior to February 25, 2011

Upon review of the evidence above, the Board finds that prior to February 26, 2011, a disability rating in excess of 50 percent is not warranted for major depressive disorder and anxiety disorder.  The evidence shows that the Veteran's symptoms were no more than moderate prior to February 25, 2011.

Indeed, for the time period prior to February 25, 2011, each of the VA examiners assessed that the Veteran had no more than moderate symptoms of major depressive disorder, which interfered with occupational functioning and social relationships for the Veteran, but did not cause such social and occupational impairment as to render her deficient in most areas.  The VA examiners assigned GAF scores of 42 to 50.  A GAF score is probative, as it relates directly to a veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  The Board notes that the Veteran's GAF scores are consistent with the symptomatology shown in contemporaneous treatment records.  The GAF scores of the VA examiners and treating providers take into account all of the medical evidence of record, lay and objective, for the rating period on appeal, such that a fuller picture of the nature and history of the Veteran's major depressive disorder is provided.  See 38 C.F.R. § 4.2  (2015) (it is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present). 

The Board finds that the criteria for a disability rating of 70 percent have not been met or more nearly approximated prior to February 25, 2011.  The evidence does not show that prior to February 25, 2011, the Veteran experienced occupational and social impairment with deficiencies in most areas, and she did not experience symptoms such as obsessional rituals, near continuous panic or depression affecting the ability to function independently, impaired impulse control, or spatial disorientation, or other symptoms on a par with the level of severity exemplified in these manifestations.  

Homicidal ideation, delusions or hallucinations, and impaired thought processes were consistently denied prior to February 25, 2011.  While symptoms of depression, crying spells, sleep impairment, anxiety, and panic attacks were noted, the Veteran was noted to be alert and oriented, with appropriate speech and behavior, and without evidence of suicidal or homicidal ideation.  The Veteran's insight and judgment were not impaired, and her hygiene was consistently good.  As noted, the VA providers and examiners noted the Veteran's symptoms, such as sleep impairment, anxiety, and depression; however, the Board reiterates that those symptoms are nearly the same as those listed in the criteria for a 50 percent rating and the examiners' characterization of these symptoms were indicative of at most reduced reliability and productivity.  Consequently, the weight of the evidence is against a rating higher than 50 percent for major depressive disorder.

The Board acknowledges that at the December 2008 VA examination the Veteran reported she had suicidal thoughts every few months.  However, she provided this information in the historical context of her symptoms.  Otherwise, she denied any current suicidal thoughts or ideations at the time of the examination and consistently prior to February 25, 2011.  Therefore, her admissions of suicidal thoughts at the December 2008 are not representative of the overall severity of the Veteran's disability prior to February 25, 2011, and therefore a higher disability rating is not warranted based on her reports of prior suicidal ideations.  

For these reasons, the Board finds that the Veteran is not entitled to disability evaluation in excess of 50 percent for major depressive disorder and anxiety disorder prior to February 25, 2011.  38 C.F.R. §§ 4.3, 4.7.

Since February 25, 2011

At the outset, the Board notes that the Veteran was assigned a temporary 100 percent disability evaluation effective May 23, 2011, for anxiety and depressive disorder due to hospitalization.  This is the maximum disability rating assignable and therefore, this time period is not on appeal.  

After a careful review of the evidence of record the Board finds that an evaluation in excess of 70 percent for major depressive disorder and anxiety disorder since February 25, 2011, is not warranted.  

On review of the evidence of record, the Board finds that for the period beginning on February 25, 2011 an evaluation in excess of 70 percent is not warranted.  In this regard the Board notes that the evidence of record since February 25, 2011 reveals subjective complaints of depression, anxiety, panic attacks, some memory loss, decreased energy levels, irritability, crying spells and social isolation.  Objectively, the record demonstrates an unstable mental state (depression, crying spells and irritability), poor concentration, depression, panic attacks, decreased hygiene and lack of concentration.  Furthermore, since February 25, 2011, she has been noted to have suicidal ideations on a consistent basis.  GAF scores since that time have ranged between 35-50.  The examiners noted that the Veteran's symptoms have progressively worsened.  The Veteran has consistently been noted to have moderate to severe symptoms.  In the absence of evidence showing greater severity of the service-connected disability, the Board concludes that the Veteran's major depressive disorder and anxiety disorder is most appropriately evaluated as 70 percent for this period.

While the evidence shows that the Veteran's symptoms are severe for the evaluation period from February 25, 2011, the Veteran's overall disability picture is best represented by a 70 percent evaluation.  The evidence does not show total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name; nor have the Veteran's symptoms been on par with the level of severity contemplated by these symptoms.  While the Veteran was noted to have some suicidal thoughts, she has not been found to be in persistent danger of hurting herself.  Also, VA examinations noted that the Veteran denied any homicidal ideations, hallucinations and delusions.  While she was noted to have decreased hygiene, it was not stated that she was incapable of maintaining minimal personal hygiene.  The Veteran was consistently noted to be oriented times three.
  
The Board acknowledges that the Veteran was hospitalized from February 26, 2011 to March 5, 2011 for suicidal thoughts.  A total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established that a service-connected disability has required hospital treatment in a VA or an approved hospital for a period in excess of 21 days or hospital observation at VA expense for a service-connected disability for a period in excess of 21 days.  38 C.F.R. § 4.29.  The hospitalization from February 26 to March 5, 2011 was for 8 days total.  This is far below the required 21 days for a total disability rating under 38 C.F.R. § 4.29.  Accordingly, the Board finds that she is not entitled to a temporary 100 percent disability rating for that time frame.  

Further, the Board acknowledges that at the July 2011 VA examination the Veteran was found to have total social and occupational impairment.  However, while fluctuations in symptomatology, GAF scores, and overall impairment are inevitable during the course of a lengthy appeal period, the Veteran's symptoms have more closely approximated a level of moderate to severe since February 25, 2011 and total occupational and social impairment have not been shown consistently and have not been approximated during the period.  

For the foregoing reasons, the Board finds that an evaluation in excess of 70 percent from February 25, 2011 is not warranted.  

B. Hiatal Hernia with Esophageal Reflux

The Veteran's service-connected hiatal hernia with esophageal reflux is rated under Diagnostic Code 7399-7346.  Hyphenated diagnostic codes signify that a rating under one diagnostic code requires use of another to identify the specific basis for the evaluation assigned. Diagnostic Code 7399 represents an unlisted disability that requires rating by analogy to one of the disorders listed under 38 C.F.R. § 4.114 (disorders of the digestive system).  Here, the disability has been rated analogously to hiatal hernia under 38 C.F.R. § 4114, Diagnostic Code 7346.  See 38 C.F.R. § 4.20 (2015). 

Diagnostic Code 7346 provides that a 60 percent rating is warranted where there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  A 30 percent rating is warranted where there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal arm or shoulder pain, productive of considerable impairment of health.  With two or more such symptoms of less severity, a 10 percent rating is appropriate.  Id.

At a January 2010 VA examination the Veteran endorsed nausea, vomiting, constipation and diarrhea.  She endorsed melena with the most recent episode in 2009.  She denied any gallbladder attacks or abdominal pain.  A scar measuring 1 cm by 21 cm long was noted in the midline portion of the abdomen.  It was non-tender, linear and without skin breakdown.  Gastrointestinal exam was noted.  A hiatal hernia was diagnosed per a CT scan.  

A January 2011 upper gastrointestinal (UGI) series showed small to moderate hiatal hernia with mild to moderate gastroesophageal reflux and associated tertiary contractions of the esophagus.  

At a July 2012 VA examination the Veteran reported night regurgitation four times per week, but denied bleeding and chest pain.  She reported being on continuous medication for her symptoms of reflux and regurgitation.  Moreover, she reported sleep disturbances due to her symptoms.  She reported that she experienced symptoms four or more times a year lasting less than a day.  She endorsed recurrent nausea and mild vomiting more than four times a day and lasting less than a day.  A July 2012 UGO showed moderate size hiatal hernia with severe gastroesophageal reflux into cervical esophagus.  She denied any interference with work.  Regarding the cholecystectomy, she denied any symptoms of gallbladder disease since the surgery in 1992.  There was no abdominal pain.  There was a scar which was well healed on the mid line upper abdomen which was 16 by .7 centimeters long.  There was no tenderness, and the scar was neither painful nor unstable.  

VA outpatient treatment records of August 2012 note that a CT scan of the abdomen showed a moderate hernia.  Records of September 2012, note that the Veteran reported she keeps a bucket bedside for her regurgitation.  

At the July 2013 hearing the Veteran testified she suffers from regurgitation at least twice a week. She stated she has recently lost weight which she is not sure is due to the hernia.  She also testified she has felt exhausted and has been diagnosed with anemia.  She also stated that she has, in the past, had dark stools and has been told she has blood in her urine but not her stool.  

At a December 2014 VA examination, the Veteran was noted to have diagnoses of GERD and hiatal hernia.  She reported being on continuous medication, Prilosec, for her disabilities.  She reported persistent epigastric distress, heartburn, reflux and sleep disturbances associated with the symptoms four or more times a year lasting one to nine days.  She endorsed nausea four or more times a year lasting less than a day.  She denied any esophageal spasm, diverticulum or stricture.  It was noted that, historically, she had been diagnosed with anemia in connection with her fibroids, but that the latest lab tests confirmed that such anemia had resolved.  She also had a scar which was not painful and is less than 39 square centimeters which is 28 cm by 1 cm.  The condition did not interfere with her ability to work.  

	Prior to July 23, 2012

After a review of the evidence above, the Board finds that the evidence does not support a disability rating in excess of 10 percent prior to July 23, 2012.  In order to warrant a 30 percent disability rating, the evidence must show the presence of two or more of the following symptoms but of less severity: persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal arm or shoulder pain.  

Prior to July 23, 2012, the objective and subjective evidence shows mild to moderate reflux without abdominal pain, but with nausea, vomiting, diarrhea and constipation.  The only symptomatology associated with a 30 percent disability rating is mild to moderate reflux.  Accordingly, a disability rating in excess of 10 percent is not warranted prior to July 23, 2012.

The Board has considered any other potentially applicable rating criteria and finds that there is no other rating criteria which could warrant a higher disability rating.

The Board acknowledges the presence of a scar associated with gallbladder surgery.  However, the scar has been consistently noted not to be painful or tender and to be less than 39 square cm in size.  Therefore, a separate compensable disability rating is not warranted.

	Since July 23, 2012

Since July 23, 2012, the Veteran's hiatal hernia with esophageal reflux is rated as 30 percent disabling.  After a review of the evidence above, the Board finds that the evidence does not support a disability rating in excess of 30 percent since July 23, 2012.  In order to warrant a 60 percent rating the evidence must show symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health

Since July 23, 2012, the Veteran's disability has been manifested by nausea, vomiting, severe gastroesophageal reflux, heartburn, sleep disturbances and persistent epigastric distress.  There have been no reports of melena or hematemesis, and no weight loss or anemia.  Indeed, the only report of melena was in 2009.  Accordingly, the Board finds that a  rating in excess of 30 percent under Diagnostic Code 7346 since July 23, 2012 is not warranted, to include under any other potentially applicable diagnostic codes.

The Board acknowledges that at the July 2013 hearing the Veteran testified she had experienced weight loss and had been told she had anemia.  The Veteran is competent to state she has lost weight and has been diagnosed with anemia.  However, in none of the VA examinations has anemia been noted related to the hiatal hernia.  Moreover, even if the Veteran has anemia, there is no evidence of moderate anemia as required for a 60 percent disability rating.  As to the weight loss, the Veteran herself testified she was not sure if the weight loss was due to the hernia and none of the VA examinations have noted weight loss related to the hiatal hernia.  Therefore, while the Veteran's reports of weight loss and anemia are competent, they have not been objectively related to the hiatal hernia.  Therefore, an increased disability rating is not warranted based on these symptoms.  

Finally, as noted above, a separate disability rating for a scar associated with gallbladder surgery is not warranted.

C. Extraschedular Consideration

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366   (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's anxiety and depressive disorder, and hiatal hernia with esophageal reflux are fully contemplated by the applicable rating criteria.  The criteria for rating mental disorders are very broad and are focused on occupational and social impairment. While some symptoms are listed in the criteria, these symptoms are merely demonstrative. See Mauerhan v. Principi, supra. Given the ways in which the rating schedule contemplates mental disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture. Relating to the hiatal hernia with GERD, the Veteran's symptoms (nausea, vomiting, diarrhea, and pyrosis) are likewise specifically contemplated by the applicable criteria.  Thus, the Veteran's disability picture does not fall outside the rating schedule such that extraschedular consideration would be necessary. 

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181   (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

 In the absence of exceptional factors associated with anxiety and depressive disorder, and hiatal hernia with esophageal reflux, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).







	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a disability rating in excess of 50 percent prior to February 25, 2011 for anxiety and depressive disorder not otherwise specified is denied.

Entitlement to a disability rating in excess of 70 percent since February 25, 2011 for anxiety and depressive disorder not otherwise specified (apart from the already assigned temporary total rating based on hospitalization) is denied.

Entitlement to a disability rating in excess of 10 percent for hiatal hernia with esophageal reflux prior to July 23, 2012 is denied.

Entitlement to a disability rating in excess of 30 percent for hiatal hernia with esophageal reflux since July 23, 2012 is denied.

REMAND

The Veteran is currently service-connected for bilateral carpal tunnel syndrome with trigger fingers.  At a July 2012 VA examination, the examiner noted that the Veteran should be referred for an orthopedic examination regarding the trigger fingers.  During the appeal period, the Veteran has reported increased symptoms of trigger fingers affecting initially one finger in each hand to most recently, as many as all the fingers in the hands.  

A review of the claim file reveals that an orthopedic examination of the hand has not been conducted.  As it is possible that the Veteran may be separately rated for orthopedic manifestations of her disability, the Board finds that an orthopedic examination of the bilateral hands is needed prior to deciding the issue of the disability rating of the bilateral carpal tunnel syndrome.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an orthopedic examination in order to determine the severity of any orthopedic manifestations of her service-connected carpal tunnel syndrome with trigger fingers in both hands.  All necessary tests and studies, including x-rays, should be conducted, and all clinical findings should be reported in detail. 

The examiner should specifically address the Veteran's range of motion, pain on flare-ups, and how her range of motion is affected by repetitive movement regarding all the fingers and the wrist.  If arthritis of the fingers and wrist is present it should so be noted.  

The examination report must include a complete rationale for all opinions and conclusions reached. 

2.  Thereafter, readjudicate the appeal.  If the benefit sought on appeal is not granted, the Veteran and her representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


